As the General Assembly gathers this year, we celebrate the seventieth anniversary of the United Nations. Certainly, we have accomplished a lot during the past 70 years in the economic field, in the protection of human rights and in the maintenance of international peace and security. However, the Organization also experienced failures because of the lack of appropriate structures to effectively deal with the continuous increase in the magnitude and number of challenges as well as their nature, compared to those that existed at the founding of the United Nations.
It goes without saying that the maintenance of international peace and security remains the first priority for the Organization. It is also the biggest challenge we face in an evolving world that is confronted by new complications, such as terrorism, the proliferation of armed conflicts, natural disasters and climate change. All these result in humanitarian crises that have manifested themselves in different forms, such as refugees, internally displaced persons and illegal immigrants.
Today, the United Nations Member States are in need more than ever of consultation, cooperation and mutual assistance to address common challenges and to ensure a better future for the generations to come. The Charter of the United Nations stipulates that the Organization was established to save future generations from the scourge of war. However, that goal remains elusive. Although armed conflicts between nations
15-29568 17/33

A/70/PV.20 30/09/2015
have been reduced, ideological, ethnic and sectarian conflicts within States continue to spread dramatically. That spread is accompanied by unprecedented violations of human rights over and above the spread of terrorist organizations. The emergence of terrorism is a key driver of conflict and instability in many countries, especially in the Middle East and Africa.
We in Libya represent a fledgling democracy seeking to find its way in order to take hold as an added value in the minds of the people and to transform the country into one with transparent, democratic, effective and stable institutions. However, the spread of weapons and armed groups, some of which have turned to criminal and terrorist behaviour, in addition to the country’s exploitation by some people with personal interests, have all resulted in the spread of chaos in the country and weakened the central authority. In addition, that spread has constituted a real threat to democratic transformation and has encouraged the emergence of terrorist organizations and the recruitment of additional foreign terrorist fighters.
During the past year, Libya has witnessed the emergence of the so-called Islamic State in Iraq and the Levant, or Daesh, an outcome of and ally to Ansar al-Sharia, which asserts control over the towns of Derna and Sirte, with a view to taking the two towns as starting points to assert full control throughout Libya and to exploit Libya’s resources to finance the establishment of an extremist entity that refuses to recognize the national State and fights against democracy. That entity harbours the aim of extending from Mauritania to Bangladesh, thereby subjecting the entire region to the law of the jungle, while claiming to follow the law of Islam. However, that ideology has been totally rejected and resisted by the Libyan people by way of every force available under the leadership of the legitimate authorities, represented by the elected House of Representatives and its duly formed Government.
Those groups have been and remain an essential part of the militia alliance of Libya Dawn, which has seized the capital, Tripoli, and repeatedly announced that it will continue to support Ansar Al-Sharia in Benghazi, while describing them as revolutionaries.
We realize that all of those terrorist and extremist groups are nothing but tools to implement the policies of foreign countries that have persisted in providing them with arms and ammunition. Furthermore, they have facilitated the arrival of foreign fighters in Benghazi,
Sirte and Derna, to participate in the fighting against the Libyan army, which is locked in a fierce war to rid Libya of terrorism by whatever modest means it has at its disposal.
The efforts of the Libyan authorities in the fight against terrorism and to protect Libya from terrorist attacks is being hampered by external support for terrorism activities, in addition to the continuing arms embargo and the insistence of the Security Council in contradicting its decisions by its non-approval of the Libyan Government’s requests for an exemption from the arms embargo, in order to arm the Libyan army.
Unfortunately, some of the permanent members of the Council have justified such conduct as if to avoid a negative impact on the Libyan political dialogue, which we understand has led to a draft political agreement on 11 July that was accepted by the legitimate authority after it made significant concessions, and initialled by most of the parties involved. However, that same agreement has been rejected by the so-called General National Congress (GNC), which represents the militias that occupy Tripoli. Those militias are allied with Al-Qaida and Ansar Al-Sharia, supporting them with arms and fighters in the war against the Libyan army that is taking place in the cities of Benghazi and Derna.
The threat of terrorism on the part of the Islamic State, Al-Qaida and Ansar Al-Sharia is not limited only to Libya. The terrorists view Libya as nothing more than a base camp rich with significant resources ripe for exploitation to finance its operations in North Africa and the Sahel region, as well as Europe, if they were to control it. All United Nations States Members should be aware of the gravity of the position taken by the Security Council. Therefore, with respect to matters of international peace and security, they should exercise pressure towards the lifting of the arms embargo on the Libyan army, accelerate the approval of the application for exemption from the arms embargo and provide assistance to the Libyan Government in the area of security, according to the provisions of Security Council resolution 2214 (2015).
I can assure the Assembly that nothing divides the Libyan people and that the vast majority is seeking any possible means to put an end to the unjustified fighting among brothers, and restore the security and stability of the country. Nevertheless, they are hostage to the armed groups, and thus unable to express their views.
18/33 15-29568

30/09/2015 A/70/PV.20
Hundreds of thousands of Libyans have become internally displaced persons or refugees aspiring to return to their homes as soon as possible. That could be fulfilled only through an agreement on a strong Government that enjoys the confidence of all Libyans, controls all of the Libyan territory and is supported by the international community. We appreciate the effort made by the United Nations Support Mission in Libya to facilitate dialogue among the Libyan parties and form a Government of national accord that represents all Libyans, while placing the national interests above all other considerations.
The House of Representatives, as the legitimate authority elected by all Libyans, was and remains supportive of dialogue as a strategic option to resolve the political and security crisis in Libya. The House of Representatives made every possible concessions to encourage the illegitimate party to disassociate itself from terrorism and join the dialogue table, with the aim of sparing Libyans from more bloodshed and putting an end to the destruction of Libyan cities.
However, we have noticed increasingly intransigent positions and misinterpretations of the flexibility shown by the House of Representatives. It seems that such flexibility has been misunderstood, even by Mr. Bernadino León, Special Representative of the Secretary-General, who tried to bring us back to square one by unraveling all that had been achieved in the past 10 months through dialogue and negotiations. In that regard, I want to emphasize from this rostrum the following.
The House of Representatives is committed to dialogue as an approach to resolving the security and institutional crisis in Libya, but it will not agree to any regression regarding that which has been approved by the majority so far.
No agreement may be imposed on a future Government to take any step whatsoever in favour of any terrorist organization that has been listed by a Security Council sanctions committee.
The war against terrorism in Benghazi, Derna and Sirte cannot be part of a ceasefire arrangement under the agreement, unless it includes surrender on the part of the terrorists and the turning in of their weapons.
The House of Representatives hopes to receive a final draft of an agreement that does not reward the
perpetrators of crimes, including the destruction of State property and forced, armed seizure of the capital.
In the case of the continued intransigence of the General National Congress in rejecting the agreement, the House of Representatives calls on the boycotting members to advance the national interests and the interests of their constituents on any and all matters. They are called upon to disassociate themselves from the extremist militias and to join the House of Representatives in order to participate in the selection of an inclusive Government of national accord that excludes the terrorist groups. We call on the international community to exercise influence in that direction.
This year, the Mediterranean Sea has witnessed an unprecedented wave of illegal migration coming from Africa and Asia and heading towards Europe. Sadly, we have taken note of the loss of thousands of lives by drowning at sea. In that regard, we express our condolences and sympathy to the families of the victims.
We reiterate Libya’s position in support of all international efforts seeking to reduce the risks to illegal migrants in the Mediterranean, based on respect for the principles of international law, particularly respect for sovereignty and non-interference in the internal affairs of States.
We express Libya’s readiness to contribute, within the limits of its capacity, to prevent the smuggling of migrants and to rescue lives in the Mediterranean. We also emphasize that the humanitarian crisis must be addressed comprehensively, in consultation with the countries of origin, transit and destination, and while taking into account the need to address the root causes of illegal migration in general and reasons for the large increase in the numbers of migrants passing through Libya in recent months.
The security approach to the problem of migrant smuggling is insufficient. Libya believes that using force against smuggling boats off the Libyan coast may increase the complexity of the Libyan crisis, and will not contribute to reducing the migrant phenomenon. That can be achieved only by providing the legitimate Libyan Government with the capacity to extend its authority over all Libyan territory and to control its borders, including the necessary capacity-building assistance in that area, especially the arming of the Libyan army with the necessary equipment and training.
15-29568 19/33

A/70/PV.20 30/09/2015
Libya cautions against any foreign military activity conducted without its consent and control in Libyan territorial waters or within its exclusive economic zone that could harm fishing activities and lead to the plundering of its marine living resources.
Peace in the Middle East cannot be achieved in the midst of the ongoing Israeli occupation of the Palestinian territories, which denies the rights of the Palestinian people and seeks in all possible ways to Judaize the city of Jerusalem. The occupation flies in the face of all international resolutions on the inalienable rights of the Palestinian people, in particular on the right of return and the right to establish an independent State with full sovereignty over its territory, with East Jerusalem as its capital.
Libya demands that the siege imposed on the Palestinian people be lifted and that they be provided with protection. The Israeli occupation authorities must be compelled to stop all acts of violence and intimidation against the Palestinian people and to comply with all international resolutions, especially with regard to the return of refugees to their homes and the cessation of settlement activities and of the repeated attacks against the holy sanctuary of Al-Haram Al-Sharif in Jerusalem.
We condemn all atrocities against the Syrian people and express our support for all international efforts aimed at finding a peaceful settlement that will affirm the rights of the Syrian people to live in a dignified and democratic system that respects human rights and fundamental freedoms.
With regard to brotherly Yemen, we hope that the Arab coalition will restore security and stability to Yemen and help reach a peaceful solution to the crisis, under the supervision of its legitimate Government and on the basis of Security Council resolution 2216 (2015).
